980 A.2d 1227 (2009)
In re Lloyd F. UKWU, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals (Bar Registration No. 420617).
No. 09-BG-487.
District of Columbia Court of Appeals.
Decided September 24, 2009.
Before RUIZ and GLICKMAN, Associate Judges, and TERRY, Senior Judge.
*1228 PER CURIAM:
The Board on Professional Responsibility ("Board") has found that respondent Lloyd F. Ukwu intentionally misappropriated client funds and engaged in dishonest conduct, and has concluded that he should be disbarred.
Respondent's misconduct occurred during his collection and disbursement of a client's settlement proceeds in 2004. In brief, respondent settled a client's case without his authority, forged his client's signature on a settlement check, and intentionally misappropriated a substantial part of the settlement for his own use. Moreover, respondent failed to cooperate with the Office of Bar Counsel during its investigation. The Board concluded that respondent's conduct in these matters violated Rules 1.4, 1.15, 8.1 and 8.4 of the District of Columbia Rules of Professional Conduct, as well as D.C. Bar R. XI, § 2(b)(3).
This court will accept the Board's findings as long as they are supported by substantial evidence in the record. D.C. Bar R. XI, § 9(h)(1). Moreover, it will impose the sanction recommended by the Board "unless to do so would foster a tendency toward inconsistent dispositions for comparable conduct or would otherwise be unwarranted." Id. We find no such inconsistency in this case. See In re Addams, 579 A.2d 190 (D.C.1990) (en banc). Finally, our deference to the Board in this case is heightened by the fact that neither Bar Counsel nor respondent has opposed its report and recommendation. D.C. Bar R. XI, § 9(h)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997). We therefore accept the Board's findings and recommendation and it is, accordingly,
ORDERED that Lloyd F. Ukwu is hereby disbarred from the practice of law in the District of Columbia. For the purposes of reinstatement, respondent's disbarment will be deemed to have commenced on the date he files an affidavit in compliance with D.C. Bar R. XI, § 14(g).